18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 1 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 2 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 3 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 4 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 5 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 6 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 7 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 8 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                       April 2017 Agreement Pg 9 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                      April 2017 Agreement Pg 10 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                      April 2017 Agreement Pg 11 of 12
18-13915-dsj   Doc 35-2 Filed 06/26/19 Entered 06/26/19 11:35:13   Exhibit B -
                      April 2017 Agreement Pg 12 of 12
